DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 8, 18-19, 21-23, 29-30, 32-33, 36, 46-47, 49-50, 53 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Freda (Pub No 20140029585)

Regarding claim 1 and 29,
 	 Freda teaches a method of wireless communication, comprising:
 	at least one processor; and (para [0126)
a memory coupled to the at least one processor, (para [0126)
wherein the at least one processor is configured:
 	 identifying, by a control node, a first distribution of a plurality of proxy devices around a network operating area of a shared communication spectrum; (interpreted as At 828, the AP 820 may query device class information from the device capabilities database, see para [0117]. Also see The device capabilities database 250 may store device classification information associated with each of the devices in the network, see Freda para [0077]).
 	configuring, by the control node, a plurality of network nodes within the network operating area to conduct communications via the shared communication spectrum without first performing channel sensing on the shared communication spectrum; and  (interpreted as For example, a wireless local area network (WLAN) AP location operating in TVWS can provide coverage for an area of a few square miles, see Freda para [0064]. Also see the network may include a set of devices such as devices 270-275 with varying types of sensing capabilities. Devices 270-275 may use available channels as per the geo-location database without performing sensing, see Freda para [0073])
 	configuring, by the control node, the plurality of proxy devices to perform channel sensing on the shared communication spectrum. (interpreted as  The sensing processor may use the device class information of the WTRU 810 and the AP 820 to send a sensing configuration to each device to configure sensing of channels based on their types, see Freda para [0118])

Regarding claim 18 and 46,
 	Freda teaches a method of wireless communication, comprising: 
at least one processor; and (para [0126)
a memory coupled to the at least one processor, (para [0126)
wherein the at least one processor is configured:
 	receiving, by a proxy node, a sense configuration message from a control node to perform channel sensing on a shared communication spectrum;  (interpreted as The sensing processor may use the device class information of the WTRU 810 and the AP 820 to send a sensing configuration to each device to configure sensing of channels based on their types, see para [0118])
 	performing, by the proxy node, the channel sensing on the shared communication spectrum according to network parameters received in the sense configuration message; and (interpreted as This may enable the HeNB 920 to determine the channels which the WTRU 910 may transmit on and may allow the sensing processor to configure sensing by the WTRU 910 on those channels, see para [0122])
 	transmitting, by the proxy node, a channel sense report including results of the channel sensing (interpreted as The HeNB 920 may make scheduling decisions based on the channel class and periodic sensing results sent by the WTRU 910 for these potential uplink channels. In an embodiment, the WTRU 910 may not be able to identify a channel for performing RACH procedure, and the WTRU 910 may not attach to the HeNB 920, see para [0122])
 	

Regarding claim 2 and 19 and 30 and 47,
 	 Freda teaches the method of claim 1, wherein each proxy device of the plurality of proxy devices is located within the network operating area or within a threshold distance outside of a boundary of the network operating area (interpreted as For example, a wireless local area network (WLAN) AP location operating in TVWS can provide coverage for an area of a few square miles, see Freda para [0064])

Regarding claim 4 and 21 and 32 and 49,
 	 Freda teaches the method of claim 1, wherein each of the plurality of proxy devices is configured to one or more of: detect common interfering nodes of a same radio access technology of the control node and the plurality of network nodes; and detect distinct interfering nodes of a different radio access technology of the control node and the plurality of network nodes. (interpreted as Although not shown in FIG. 1A, it will be appreciated that the RAN 104 and/or the core network 106 may be in direct or indirect communication with other RANs that employ the same RAT as the RAN 104 or a different RAT. For example, in addition to being connected to the RAN 104, which may be utilizing an E-UTRA radio technology, the core network 106 may also be in communication with another RAN (not shown) employing a GSM radio technology, see para [0034]. Also see The channel switch procedure may be triggered by the degradation of a channel due to interference by a secondary network or non-primary interference source, see para [0101])

Regarding claim 5 and 22 and 33 and 50,
 	 Freda teaches the method of claim 4, wherein each of the plurality of proxy devices includes one of: a base station; or a user equipment (UE) (interpreted as By way of example, the WTRUs 102a, 102b, 102c, 102d may be configured to transmit and/or receive wireless signals and may include user equipment (UE), a mobile station, a fixed or mobile subscriber unit, a pager, a cellular telephone, a personal digital assistant (PDA), a smartphone, a laptop, a netbook, a personal computer, a wireless sensor, consumer electronics, and the like, see Freda para [0026])

Regarding claim 8 and 25 and 36 and 53,
 	 Freda teaches the method of claim 1, wherein the configuring the plurality of proxy devices includes configuring the plurality of proxy devices with a duty cycle for performance of the channel sensing, wherein the duty cycle is one of: a same duty cycle for the plurality of proxy devices or a different duty cycle for each proxy device of the plurality of proxy devices. (interpreted as The HeNB 920 may make scheduling decisions based on the channel class and periodic sensing results sent by the WTRU 910 for these potential uplink channels. In an embodiment, the WTRU 910 may not be able to identify a channel for performing RACH procedure, and the WTRU 910 may not attach to the HeNB 920, see para [0122]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3, 20, 31, 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freda (Pub No 20140029585) further in view of Goyal (Pub No 20200314906)

Regarding claim 3 and 20 and 31 and 48,
 	 Freda teaches the method of claim 1, however does not teach wherein the shared communication spectrum is configured within a millimeter wave (mmW) frequency band.
 	Goyal teaches wherein the shared communication spectrum is configured within a millimeter wave (mmW) frequency band (interpreted as a transmission at mmW frequencies may, e.g., require a directional Tx-Rx (transmit-receive) operation. Further, transmissions at unlicensed frequencies may, e.g., require channel sensing to determine if the channel is free, see para [0428]).
 	It would have been obvious to one of ordinary skill in the art to combine the sensing taught by Freda with the mmw band for sensing taught by Goyal since it would have been obvious to modify the frequency band to teach bands known in the art such as mmw frequency bands for transmitting data.


Claim(s) 6-7, 23-24, 34-45, 51, 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freda (Pub No 20140029585) further in view of Zhang (Pub No 20200314803)

Regarding claim 6 and 23 and 34 and 51,
 	 Freda teaches the method of claim 5, wherein the configuring the plurality of proxy devices includes: transmitting a channel sense configuration to each UE of the plurality of proxy devices, wherein the channel sense configuration includes at least (interpreted as initial configuration sensing may be performed to validate newly elected channels. Periodic sensing may be performed to regularly scan on active and/or alternative channels. Targeted channel sensing may be performed to validate elected channels, and may be performed when asynchronous silent period is needed, see Freda para [0095]).
 	However does not teach a sensing duty cycle within which each UE performs the channel sensing and refrains from transmitting and receiving messages
 	Zhang teaches a sensing duty cycle within which each UE performs the channel sensing and refrains from transmitting and receiving messages (interpreted as UE is configured to be based on channel sensing, by the UE, selecting a part of subframes belonging to the selected resource pool within P ms as a channel sensing window, and repeating the channel sensing window at a period of P, see para [0046]).
 	It would have been obvious to one of ordinary skill in the art to combine the sensing configuration taught by Freda with the sensing cycle taught by Zhang since it would have been obvious to send parameters for controlling functions such as sensing to reduce interference.

Regarding claim 7 and 24 and 35 and 52,
 	 Freda teaches the method of claim 6, further including: receiving, at the control node, a capabilities message from each UE of the plurality of proxy devices identifying whether the each UE is capable to detect one or more additional radio access technologies, (interpreted as In yet another embodiment, the base station 114b and the WTRUs 102c, 102d may utilize a cellular-based RAT (e.g., WCDMA, CDMA2000, GSM, LTE, LTE-A, etc.) to establish a picocell or femtocell. As shown in FIG. 1A, the base station 114b may have a direct connection to the Internet 110, see para [0033]) wherein the channel sense configuration further includes identification of the one or more additional radio access technologies to sense for within the sensing duty cycle(interpreted as initial configuration sensing may be performed to validate newly elected channels. Periodic sensing may be performed to regularly scan on active and/or alternative channels. Targeted channel sensing may be performed to validate elected channels, and may be performed when asynchronous silent period is needed, see Freda para [0095]).

Claim(s) 9, 26, 37, 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freda (Pub No 20140029585) further in view of Sun (Pub No 20190268933)

Regarding claim 9 and 26 and 37 and 54,
 	 Freda teaches the method of claim 1, however does not teach wherein the configuring the plurality of proxy devices includes configuring the plurality of proxy devices to perform the channel sensing for a plurality of radio access technologies, wherein the channel sensing for the plurality of radio access technologies is performed one of: simultaneously; according to a time division multiplex sequence; or according to a sensing offset based on a periodicity of known control signals associated with each of the plurality of radio access technologies.
 	Sun wherein the configuring the plurality of proxy devices includes configuring the plurality of proxy devices to perform the channel sensing for a plurality of radio access technologies, wherein the channel sensing for the plurality of radio access technologies is performed one of: simultaneously; according to a time division multiplex sequence; or according to a sensing offset based on a periodicity of known control signals associated with each of the plurality of radio access technologies. (interpreted as This SRS-type waveform can possibly serve as a channel sensing SRS (aperiodic) as well at base station 105a…..For example, UE 115a may time division multiplex (TDM) both control transmissions (e.g., PUCCH) and the CUI-R transmission. If the CUI-R signal is a SRS-type waveform, UE 115a may follow the existing SRS/PUCCH multiplexing design, while, if the CUI-R signal is a PUCCH-type waveform, UE 11I 5a may follow the existing long/short PUCCH multiplexing with a short PUCCH design, see para [0102])
  	It would have been obvious to one of ordinary skill in the art to combine the sensing configuration taught by Freda with the time division taught by Sun since it is known in the art to use time division multiplex to be more efficient at using resources.
	
Claim(s) 10, 15, 16, 38, 43, 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freda (Pub No 20140029585) further in view of Mueek (Pub No 20170188241)

Regarding claim 10 and 38,
 	 Freda teaches the method of claim 1, however does not teach further including: receiving, by the control node, one or more channel sense reports from one or more proxy device of the plurality of proxy devices, wherein at least one channel sense report of the one or more channel sense reports identifies interference from at least one interfering node; and signaling, by the control node, one of the plurality of proxy devices, the plurality of network nodes, or the at least one interfering node, in response to the interference, to modify operations. 
 	Mueek teaches further including: receiving, by the control node, one or more channel sense reports from one or more proxy device of the plurality of proxy devices, wherein at least one channel sense report of the one or more channel sense reports identifies interference from at least one interfering node; and signaling, by the control node, one of the plurality of proxy devices, the plurality of network nodes, or the at least one interfering node, in response to the interference, to modify operations.  (interpreted as interference management and spectrum optimization; may request sensing reports from UEs 555 and/or CBSDs 560 and/or sensors, see para [0061]. Also see request CBSDs 560 to change channels for interference mitigation, interference management and spectrum optimization, see Mueek para [0061]).
  	It would have been obvious to one of ordinary skill in the art to combine the sensing configuration taught by Freda with interference cancelation taught by Mueek since it is known in the art to reconfigure systems in response to interference as a mitigation technique so that the data can be transmitted with less failures.

Regarding claim 15 and 43,
 	 Freda in view of Mueek teaches the method of claim 10, wherein the signaling further includes: signaling the plurality of network nodes to apply a modification to one or more network parameters, wherein the modification adjusts the one or more network parameters to accommodate interference coordination with the at least one interfering node.  (interpreted as interference management and spectrum optimization; may request sensing reports from UEs 555 and/or CBSDs 560 and/or sensors, see para [0061]. Also see request CBSDs 560 to change channels for interference mitigation, interference management and spectrum optimization, see Mueek para [0061]).
  	It would have been obvious to one of ordinary skill in the art to combine the sensing configuration taught by Freda with interference cancelation taught by Mueek since it is known in the art to reconfigure systems in response to interference as a mitigation technique so that the data can be transmitted with less failures.

Regarding claim 16 and 44,
 	 Freda in view of Mueek teaches the method of claim 10, wherein the signaling includes: transmitting a request signal to the at least one interfering node, wherein the request signal requests the at least one interfering node to change communication frequencies. (interpreted as interference management and spectrum optimization; may request sensing reports from UEs 555 and/or CBSDs 560 and/or sensors, see para [0061]. Also see request CBSDs 560 to change channels for interference mitigation, interference management and spectrum optimization, see Mueek para [0061]).
  	It would have been obvious to one of ordinary skill in the art to combine the sensing configuration taught by Freda with interference cancelation taught by Mueek since it is known in the art to reconfigure systems in response to interference as a mitigation technique so that the data can be transmitted with less failures.

Claim(s) 13, 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freda (Pub No 20140029585) further in view of Mueek (Pub No 20170188241) and Oh (Pub No 20180152918)


Regarding claim 13 and 41,
 	 Freda in view of Mueek teaches the method of claim 10, however does not teach the signaling includes: signaling the plurality of network nodes to begin performance of the channel sensing on the shared communication spectrum prior to the conduct of the communications, wherein the channel sensing is one of: load-based or frame-based.
 	Oh teaches the signaling includes: signaling the plurality of network nodes to begin performance of the channel sensing on the shared communication spectrum prior to the conduct of the communications, wherein the channel sensing is one of: load-based or frame-based (interpreted as channel sensing and occupying operations for load-based equipment are described as an example, see para [0062])
 	It would have been obvious to one of ordinary skill in the art to combine the sensing configuration taught by Freda with load-based cancelation taught by Oh since it is known in the art to substitute one known element for another to arrive at providing functionality to load-based user equipments.


Claim(s)  27, 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freda (Pub No 20140029585) further in view of Green (Pub No 2018015918).

Regarding claim 27 and 55,
 	 Freda in view of teaches the method of claim 18, however they do not teach further including: obtaining, by the proxy node, a list of host network identifying elements; and ignoring, by the proxy node, all host network signals detected during the channel sensing and identified using the list of the network identifying elements.
  	Green teaches further including: obtaining, by the proxy node, a list of host network identifying elements; (interpreted as SW module 248 may configure one or more filters 221 included within the transceiver 220 to suppress frequencies, tones, and/or resource units associated with detected radar signals 150, see para [0045]) and ignoring, by the proxy node, all host network signals detected during the channel sensing and identified using the list of the network identifying elements. (interpreted as In other embodiments, execution of the CCA SW module 248 may cause one or more digital processing circuits (not shown for simplicity) within the transceiver 220 to suppress and/or ignore wireless signals at or near frequencies, tones, and/or resource units that may include radar signals 150. CCA operations are described in more detail below in conjunction with FIG. 5, see para [0045])
	It would have been obvious to one of ordinary skill in the art to combine the sensing taught by Freda with ignoring or signals taught by Green to filter out unnecessary signals received.

Allowable Subject Matter
Claim 11-12 ,14, 17, 28, 39-40, 42, 45, 56 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732. The examiner can normally be reached M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO G NGUYEN/               Examiner, Art Unit 2461                                                                                                                                                                                         
/JASON E MATTIS/               Primary Examiner, Art Unit 2461